Citation Nr: 1121526	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for radiating nerve-type pain status post excision, fibrous histiocytoma, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to December 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, by a decision issued in November 2005, granted service connection for a neuroma-type pain of the right shoulder, status post excision, fibrous histiocytoma, right shoulder.  The November 2005 rating decision awarded an initial grant of service connection for nerve-type pain, status post excision, fibrous histiocytoma, right shoulder.  The Veteran has disagreed with the evaluation assigned following the original grant of service connection for nerve-type pain, right shoulder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examination in March 2008.  That examination, like the prior examinations during the course of this claim, did not identify the source of the Veteran's "nerve-type pain" affecting her right arm.  The RO has assigned a 10 percent initial evaluation under 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8618, by analogy to neuritis of the circumflex nerve.  However, a higher initial evaluation might be available if the evaluation were assigned for nerve damage other than neuritis, or if an additional or different nerve is affected.  The examinations do not medically identify the cause of the Veteran's pain or the nerve affected.  The evidence as a whole suggests that there may be objective factors of nerve damage in addition to pain.  A more specific and contemporaneous examination is required.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from March 2008 to the present.  

2.  Afford the Veteran an opportunity to identify each private provider or any non-VA treating facility rendering treatment since March 2008.  

Ask the Veteran to identify whether a provider identified as a "Dr. Gonzalez Clairmont" is a VA provider or a private provider.  If Dr. Clairmont is a private provider, the Veteran should provide an address.  All records from the Veteran's treatment by Dr. Clairmont, to include diagnostic testing or other evaluation, should be requested.  

3.  The Veteran should also be offered an opportunity to identify or submit any alternative records which might substantiate her claim as to the severity of impairment of nerves in the right arm.  

4.  After the development directed in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA examination(s) of the right arm to identify the residuals of excision, fibrous histiocytoma, right shoulder (other than scar residuals, for which a disability evaluation has been in effect for many years).  The examiner should review all relevant records.  Then, the examiner should address the following:
      
Clarify the current diagnoses applicable to the residuals of the excision of fibrous histiocytoma, right shoulder.  Has the excision from the right shoulder, or the current adherence of the scar to underlying tissue, resulted in muscle injury, or orthopedic residuals, or any objective residual other than nerve pain and a scar?  If so, describe such residuals in detail.  
      
Describe each neurologic manifestation of excision of fibrous histiocytoma.  In particular, identify which nerve or nerves are affected.  Identify the cause of the Veteran's current complaints of right arm pain, including shooting pain.  State whether right arm pain is the only current neurologic impairment due to the excision of the histiocytoma.  If there is also impairment of a nerve affecting innervation of a muscle or muscles, identify the impaired nerve and the severity of the effect on the affected muscle and identify the affected muscle(s).  If there are residuals other than pain, describe each residual in detail.  

Provide a detailed description of the range of motion of the shoulder and any pain or other symptom that limits that motion.  Passive and active ROM must be described as well as any weakness, fatigability, etc.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state the reason why speculation would be required in this case.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the appeal is not resolved, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


